UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-30653 Secured Diversified Investment, Ltd. (Exact name of small business issuer as specified in its charter) Nevada 80-0068489 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6980 O’Bannon Drive, Las Vegas, Nevada 89117 (Address of principal executive offices) 702-939-3254 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [] Large accelerated filer [] Non-accelerated filer [] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:30,058,756 common shares as of July 22, 2009. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T: Controls and Procedures 8 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: Submission of Matters to a Vote of Security Holders 9 Item 5: Other Information 9 Item 6: Exhibits 9 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of June 30, 2009 (unaudited) and December 31, 2008, (audited); F-2 Consolidated Statements of Operations for the three months and six months ended June 30, 2009 and June 30, 2008 (unaudited); F-3 Consolidated Statements of Stockholders’ Deficit as of June 30, 2009 (unaudited) F-4 Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and June 30, 2008 (unaudited); F-5 Notes to Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended June 30, 2009 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents SECURED DIVERSIFIED INVESTMENT, LTD CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) (audited) ASSETS Current Assets Cash $ $ Accounts receivable-trade, net Miscellaneous receivables Prepaid expenses Inventory Accrued interest receivable Note receivable-current portion Current assets of discontinued operations - Total Current Assets Property and Equipment, net Real Estate Investment-discontinued operations - Other Assets Intellectual property, net Intangible assets Note receivable-long term Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued expenses and taxes Accrued interest-related party Deferred revenue Due to employee Notes payable-related party Convertible notes payable - Current portion long-term debt Current liabilities-discontinued operations - Total Current Liabilities Long-Term Debt Note payable Notes payable-discontinued operations - Total Long-Term Debt TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock Unissued shares - Additional paid in capital Accumulated deficit Galaxy Gaming, Inc Accumulated deficit-discontinued operations - TOTAL STOCKHOLDERS' DEFICIT TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of this financial statement F-1 Table of Contents SECURED DIVERSIFIED INVESTMENT, LTD CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For The Three Months Ended For The Six Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Gross revenues $ Cost of Goods Sold Gross Profit Operating Expenses Net Operating Loss Other Income (Expense) Net Loss Before Income taxes Provision for Income Taxes - Net Loss from Continuing Operations Loss from Discontinued Operations Net Loss $ Weighted average number of shares outstanding Basic Fully Diluted Loss Per Share From Operations $ From Discontinued Operations $ Fully Diluted $ The accompanying notes are an integral part of this financial statement F-2 Table of Contents SECURED DIVERSIFIED INVESTMENT, LTD CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT (unaudited)
